CORRECTED
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-1034


                             SPIROFLOW SYSTEMS, INC.

                                                       Plaintiff-Appellant,

                                            v.


                             FLEXICON CORPORATION,

                                                       Defendant-Appellee.


       W. Thad Adams, III, Adams Intellectual Property Law, P.A., of Charlotte, North
Carolina, argued for plaintiff-appellant. With him on the brief was Stephen S. Ashley, Jr.

       Randolph J. Huis, Volpe and Koenig, P.C., of Philadelphia, Pennsylvania, argued
for defendant-appellee. With him on the brief were Stephen B. Schott. Of counsel on
the brief were Michael S. Connor, Lance A. Lawson, and Brian F. McMahon, Alston &
Bird, LLP, of Charlotte, North Carolina. Of counsel was John J. O’Malley, Volpe and
Koenig, P.C., of Philadelphia, Pennsylvania.

Appealed from: United States District Court for the Western District of North Carolina

Magistrate David Keesler
                     NOTE: This disposition is nonprecedential.




United States Court of Appeals for the Federal Circuit
                                     2008-1034

                          SPIROFLOW SYSTEMS, INC.,

                                                            Plaintiff-Appellant,
                                         v.

                           FLEXICON CORPORATION,
                                                            Defendant-Appellee.



                                 Judgment
ON APPEAL from the       United States District Court for the Western District of North
                         Carolina

In CASE NO(S).           3:02-CV-70.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, Circuit Judge, ARCHER, Senior Circuit Judge, and DYK, Circuit
Judge).


                         AFFIRMED. See Fed. Cir. R. 36.


                                       ENTERED BY ORDER OF THE COURT



DATED: June 10, 2008                   /s/ Jan Horbaly
                                       Jan Horbaly, Clerk